Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 10, 601,388) in view of Liu (US 2020/0105531). 
Regarding claim 1, Burgess teaches a method for depositing a compound nitride material (AlN) on a substrate, the method comprising: depositing a material layer on a substrate; and adjusting a bias applied to the substrate while the depositing the material layer (col. 2; Table 1, col. 5). 
Burgess teaches depositing a layer system of three cycles of the first and second steps so that the film comprises six layers of which three are layers using the high RF bias and three using the lower RF bias (col. 7, ln. 20-30).  The Examiner takes the position that this method reads on the first bias (low bias) is less than the second bias (high bias) because of the six-layer system taught by Burgess.  Therefore the Examiner takes the position that Burgess teaches adjusting the bias comprises: applying a first bias while depositing a first portion of the material layer; and applying a second bias while depositing a second portion of the material layer, wherein the first bias is less than the second bias. 
Burgess does not teach the bias controlling a bow of the substrate such that the bow of the substrate is less than about 100 micrometers in any direction. 
Liu teaches the application of a bias to the substrate when depositing aluminum nitride to reduce bowing on a wafer to less than about +/- 100 microns ([0035], [0055]) because it would limit front side lithographic overlay mismatch [0001] allowing for 3D-NAND fabrication. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention the bias controlling a bow of the substrate such that the bow of the substrate is less than about 100 micrometers in any direction, as taught by Liu, because it would limit front side lithographic overlay mismatch [0001] allowing for 3D-NAND fabrication [0001].

Regarding claim 2, Burgess teaches a pressure of the depositing the material layer is between about 2 mTorr and about 6 mTorr (col. 5, ln. 16).  
Regarding claim 3, Burgess teaches the bias applied to the substrate is between about 40 watts and about 100 watts (col. 2, ln. 55-61 Table 1).  
Regarding claim 4, Burgess teaches a thickness of the material layer is between about 100 nanometers and about 2500 nanometers (Table 1).  
Regarding claim 5, Burgess teaches a power used for the depositing the material layer is between about 4 kW and about 10 kW (6 kW, Table 1).  
Regarding claim 6, Burgess teaches the bias applied to the substrate is between about 40 watts and about 80 watts, and wherein the bias is used to reduce a bow profile of the substrate (col. 2, ln. 55-61, Table 1).  
Regarding claims 8 -10, Burgess teaches the material layer comprises aluminum nitride (col. 2, ln. 29), wherein the material layer further comprises scandium in a concentration between about 1 atomic percent and about 10 atomic percent (col. 2, ln. 45-55) and wherein the material layer further comprises scandium in a concentration between about 10 atomic percent and about 25 atomic percent (col. 2, ln. 45-55).  
Claims 11- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 10,601,388) in view of Kado (JP 2000-273633 as cited on IDS) and Liu (US 2020/0105531). 
Regarding claim 11, Burgess teaches a method for depositing a compound nitride material on a substrate, the method sequentially comprising: adjusting a bias applied to a substrate while depositing a material layer on the substrate, the bias controlling a bow of the substrate (col. 2, Table 1, col. 5). 
The method presented by the prior art uses the same steps and material required by Applicant.  Therefore the Examiner takes the position that the effects of the method relating to the bow of the substrate are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the method results fails to provide patentable distinction over the prior art of record.  See MPEP 2112. 
Burgess teaches depositing a layer system of three cycles of the first and second steps so that the film comprises six layers of which three are layers using the high RF bias and three using the lower RF bias (col. 7, ln. 20-30).  The Examiner takes the position that this method reads on the first bias (low bias) is less than the second bias (high bias) because of the six-layer system taught by Burgess.  Therefore the Examiner takes the position that Burgess teaches adjusting the bias comprises: applying a first bias while depositing a first portion of the material layer; and applying a second bias while depositing a second portion of the material layer, wherein the first bias is less than the second bias. 
Burgess does not teach performing an argon bombardment process on the material layer.  
Kado teaches performing an argon bombardment process on the material layer because it would improve adhesion to subsequent layers (Abstract).   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of depositing of Burgess by performing an argon bombardment process on the material layer, as taught by Kado, because it would improve adhesion to subsequent layers (Abstract).   
Burgess does not teach the bias controlling a bow of the substrate such that the bow of the substrate is less than about 100 micrometers in any direction. 
Liu teaches the application of a bias to the substrate when depositing aluminum nitride to reduce bowing on a wafer to less than about +/- 100 microns ([0035], [0055]) because it would limit front side lithographic overlay mismatch [0001] allowing for 3D-NAND fabrication. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention the bias controlling a bow of the substrate such that the bow of the substrate is less than about 100 micrometers in any direction, as taught by Liu, because it would limit front side lithographic overlay mismatch [0001] allowing for 3D-NAND fabrication [0001].
Regarding claim 12, Burgess teaches a pressure of the depositing the material layer is between about 2 mTorr and about 6 mTorr (col. 5, ln. 16).  
Regarding claim 13, Burgess teaches the bias applied to the substrate is between about 40 watts and about 80 watts (col. 2, ln. 55-61, Table 1, col. 5).  

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Burgess teaches depositing AlScN in two steps using two different substrate bias levels to adjust for stress in the depositing layer.  However Burgess does not measure a substrate bow after depositing the first portion of the material layer.   Prior art Kola (US 5,382,340) measures the stress of a substrate during deposition so that the stress in the depositing layer may be adjusted accordingly.   Prior art Liu (US 2020/0105531) teaches that the stress of the deposited layer will affect the bow or flatness of the substrate [0055 of Liu].  However no prior art teaches measuring the substrate bow after depositing a layer and applying a second bias to the substrate in response to the measured substrate bow while depositing the second portion of the material layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) July 6, 2022 have been considered but are moot because of the new grounds of rejection set out in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794